Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 1, 2009 Commission File No. 333-140685 World Series of Golf, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0719383 (State or Other Jurisdiction (I.R.S. Employer Identification No.) of Incorporation or Organization) 10161 Park Run Drive, Suite 150 Las Vegas, Nevada 89145 (Address of Principal Executive Offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5  CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. Effective as of September 6, 2009, Mr. R. Terry Leiweke resigned from his position as a director and as President of our company. To our knowledge, Mr. Leiwekes resignation as a director was not tendered because of a disagreement relating to our operations, policies or practices. Effective as of September 6, 2009, our board of directors (the Board) appointed Mr. Joseph F. Martinez, our current Chief Executive Officer and a member of the Board, as the new President of our company. Mr.
